Citation Nr: 0700057	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Northern California 
Health Care System in Martinez, California.


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at South Sacramento Kaiser Permanente in 
South Sacramento, California, on July 21, 2004.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1984 to March 1990.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 determination of the VA 
Northern California Health Care System in Martinez, 
California.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in October 2005, but requested that his hearing be 
postponed.  He was rescheduled for a hearing in April 2006, 
but failed to appear for that hearing.


FINDINGS OF FACT

1.  The veteran received unauthorized medical care at South 
Sacramento Kaiser Permanente in South Sacramento, California, 
on July 21, 2004.  

2.  This care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health and, at the time it was 
rendered, VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered by South Sacramento 
Kaiser Permanente in South Sacramento, California, on July 
21, 2004, have not been met.  38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.121 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
VCAA notice by letter dated January 2005.  Regardless, 
according to the Court, because the claim in this case is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Therefore, the Board's decision to proceed in 
adjudicating this claim, rather than remanding it for 
assistance or additional notification, does not prejudice the 
veteran in the disposition thereof. Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).



II.  Analysis of Claim

The veteran arrived at the emergency room of South Sacramento 
Kaiser Permanente in South Sacramento, California, on July 
21, 2004, by foot.  He reported that he had had headaches 
since 10:00 p.m. of the prior evening, which had not 
responded to medication.  He was in severe distress, laying 
face down and moaning.  Medical personnel treated the veteran 
with a saline lock and various medication and within 
approximately two hours, the veteran's headaches resolved.  
Neurological testing revealed no abnormalities.  
Approximately five hours after arrival, medical personnel 
discharged the veteran with medications and recommended that 
he follow up with a visit to the neurology department or his 
primary care physician.  The veteran now seeks payment of the 
costs incurred secondary to this care.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2006).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Claims for payment of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  An emergency shall be deemed to have ended 
at the point when a VA physician has determined that, based 
on sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability.  38 C.F.R. § 17.121 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the veteran's written statements submitted 
during the course of this appeal, on the date the veteran 
presented to the emergency room, a VA facility was not 
reasonably available to provide the care he needed.  
Allegedly, the closest VA facility was 40 miles from his home 
and, given his condition, he could not have driven himself 
that far for treatment of his headaches.  

The claims file in this case reflects that, at the time the 
care in question was rendered, the veteran was service 
connected for migraine headaches, evaluated as 50 percent 
disabling.  However, according to a medical professional who 
evaluated this claim in January 2005, this care was not 
rendered in response to a medical emergency of such nature 
that delay would have been hazardous to the veteran's life or 
health and, at the time it was rendered, VA facilities were 
feasibly available.

The veteran's assertions represent the only evidence of 
record refuting the opinion of the medical professional.  
Such assertions are insufficient to refute such opinion as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to judge the severity 
of a medical condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

The Board thus concludes that the criteria for entitlement to 
payment of unauthorized medical expenses for services 
rendered by South Sacramento Kaiser Permanente in South 
Sacramento, California, on July 21, 2004, have not been met.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied. 


ORDER

The payment of unauthorized medical expenses for services 
rendered by South Sacramento Kaiser Permanente in South 
Sacramento, California, on July 21, 2004 is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


